DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 3/8/2022 and 4/14/2022 have been fully considered, but are moot in view of the new grounds of rejection based upon the newly-cited Yee reference.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the phase:  “wherein the transparent resin material filled in a back surface of the cover window is softer than the transparent resin material filled in the folding part of a front surface thereof”.  However, Claim 11, from which Claim 14 depends, states that the folding part is filled with a transparent resin material.  Thus, it is unclear what is meant by “filled in a back surface”.  For examination, the above phrase will be treated as:  “wherein the transparent resin material filled in the folding part of a back surface of the cover window is softer than the transparent resin material filled in the folding part of a front surface thereof”.
Claim 15 inherits the deficiencies of Claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-13 and 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yee, US 2021/0104694, newly-cited in the present Office Action.
Regarding Claim 1, Yee discloses:  A flexible cover window, the cover window being a glass-based cover window for a flexible display (flexible display device, which may have a glass window layer and/or a glass substrate; Abstract and paragraphs [0074], [0078] of Yee) and comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a plane area (planar non-folding areas RA1 and RA2 in which metal plate 100 is located having a thickness t1; FIGS. 1-4, 6, 7A-7E, 8A-8E, 10 of Yee); and
a folding part having a thickness less than the plane area (folding area FA in which metal plate 100 is located having a thickness t2, wherein t2 is less than t1; paragraphs [0059], [0104], [0113] and FIGS. 3, 6, 7A, 7E, 8A, 8E of Yee);
the folding part corresponds to a folding area of the display when used with the display (the display apparatus may be bent to be folded and unfolded by the folding area FA; paragraph [0055] and FIGS. 1, 2, 10 of Yee);
wherein a thickness (t2) of the plane area of the cover window is 50 to 300µm (thickness t1 [non-folding area thickness] may be about 150 µm; paragraph [0059] and FIGS. 3, 6, 7A, 7E, 8A, 8E of Yee); and
a thickness (t1) of the folding part is 20 to 100µm (thickness t2 [folding area thickness] may be about 50 µm; paragraph [0059] and FIGS. 3, 6, 7A, 7E, 8A, 8E of Yee).

Regarding Claim 2, Yee discloses:  wherein the folding part is provided on a surface or opposite surfaces of the cover window (metal plate 100, having the thickness t2 in the folding area FA, is provided on a back surface of the display device; FIGS. 1-3, 10 of Yee).

Regarding Claim 3, Yee discloses:  wherein when the folding part is provided on the opposite surfaces of the cover window, depths of the folding parts are configured to be the same or different (this conditional claim limitation [stating what is required when the folding part is provided on opposite surfaces of the cover window] does not need to be met by Yee because Yee satisfies the “provided on a surface” limitation of Claim 2, as explained above in the rejection of Claim 2; see FIGS. 1-3, 10 of Yee and see also MPEP § 2111.04, Section II).

Regarding Claim 4, Yee discloses:  wherein the folding part of a back surface of the cover window is configured to be deeper than a front surface of the cover window (folding area FA where metal plate 100 is located is configured to be deeper, i.e., at a lower position, than an upper surface of the device, such as a surface of protective layer PL; paragraphs [0059], [0075], [0104], [0113] and FIGS. 3, 6, 7A, 7E, 8A, 8E of Yee).

Regarding Claim 5, Yee discloses:  wherein the folding part is provided to be uniform in the thickness in a folding area of the cover window (folding area FA thickness t2 of metal plate 100 is provided to be uniform within folding area FA; FIGS. 3, 6, 7A, 7E, 8A, 8E of Yee).

Regarding Claim 6, Yee discloses:  wherein a buffer part is provided on opposite ends of the folding part, the buffer part having thickness that gradually becomes larger from the folding part and continues to the plane area of the cover window (at opposite ends of folding area FA, where area FA joins planar non-folding areas RA1 and RA2, there is a gradual increase in thickness from t2 to t1; FIGS. 3, 6, 7A, 7E, 8A, 8E of Yee).

Regarding Claim 7, Yee discloses:  wherein inclination of the buffer part is 1~50° relative to the folding part (a semi-circular shape of inclination is shown at the boundary of FA with RA1 and RA2, and thus the inclination comprises all angles from zero to ninety [0 to 90] degrees; FIGS. 3, 6, 7A-7E, 8A-8E of Yee).

Regarding Claim 10, Yee discloses:  wherein formation of the folding part is performed by any one process of wet etching, polishing, laser forming, and masking processes, by a process of combining the at least two process thereof, or by the wet etching, the laser forming, or the masking process, which is followed by the polishing process (an etching process may be performed on the metal plate 100 to remove a portion of the metal plate 100 that corresponds to the folding area FA, as well as the use of a mask; paragraphs [0103]-[0111] and FIGS. 7A-7E of Yee).

Regarding Claim 11, Yee discloses:  wherein the folding part is filled with a transparent resin material so that the cover window can be bonded to a total surface of a display panel without an empty space therebetween (a resin portion 200 may fill the recess formed by the metal plate 100 in the folding area FA, thereby re-planarizing the metal plate 100; paragraph [0060] and FIGS. 3, 6, 7C-7E, 8C-8E of Yee).

Regarding Claim 12, Yee discloses:  wherein the folding part is filled with the transparent resin material, and a total surface of the cover window is continuously coated with the transparent resin material on an upper side of the folding part (a resin portion 200 may fill the recess formed by the metal plate 100 in the folding area FA, and any of the adhesive layers PSA1, PSA2, PSA3 comprising a same material as resin portion 200 are continuously coated on a total surface of an upper side of folding area FA; paragraphs [0060], [0065], [0068], [0070], [0073] and FIGS. 3, 6, 7D, 7E, 8D, 8E of Yee; the Examiner notes that the present claim language does not require that the transparent resin material which fills the folding part is continuous with the transparent resin material that coats the total surface).

Regarding Claim 13, Yee discloses:  wherein the transparent resin material is an optical clear resin (OCR) (possible materials of the resin portion 200 and the adhesive layers PSA1, PSA2, PSA3 include polyethylene terephthalate (PET), polyethylene naphthalene (PEN), polypropylene (PP), polycarbonate (PC), polystyrene (PS), polysulfone (PSul), polyethylene (PE), polyphthalamide (PPA), polyethersulfone (PES), polyarylate (PAR), polycarbonate oxide (PCO), and modified polyphenylene oxide (MPPO); paragraphs [0060], [0065], [0068], [0070], [0073] and FIGS. 3, 6, 7D, 7E, 8D, 8E of Yee).

Regarding Claim 16, Yee discloses:  wherein a functional coating layer is further provided on a surface or opposite surfaces of the cover window (a protective layer PL may be provided on a surface of the device of Yee, and an adhesive layer PSA1 may be provided on an opposite surface from the protective layer PL; paragraph [0075] and FIGS. 3, 6, 7D, 7E, 8D, 8E of Yee).

Regarding Claim 17, Yee discloses:  wherein the functional coating layer is provided in a single layer or multiple layers (either of the protective layer PL or the adhesive layer PSA1, or both, may be provided, which are either a single layer or multiple layers; paragraph [0075] and FIGS. 3, 6, 7D, 7E, 8D, 8E of Yee).

Regarding Claim 18, Yee discloses:  wherein:
the functional coating layer is provided on opposite surfaces of the cover window (a protective layer PL may be provided on a surface of the device of Yee, and an adhesive layer PSA1 may be provided on an opposite surface from the protective layer PL; paragraph [0075] and FIGS. 3, 6, 7D, 7E, 8D, 8E of Yee); and
the functional coating layer provided on a front surface of the cover window is a strength reinforcement layer, and the functional coating layer provided on a back surface of the cover window is an elastic reinforcement layer (a protective layer PL may be provided on a surface of the device of Yee, which necessarily provides strength to the device for at least the reason that a window layer CPI is less likely to break due to the protective layer PL, and an adhesive layer PSA1 may be provided on an opposite surface from the protective layer PL [which may be characterized as a “back surface” in the absence of further limitation in the claim language], which necessarily promotes the elasticity of the device for at least the reason that it may be a polymer, which is capable of at least some bending; paragraph [0075] and FIGS. 3, 6, 7D, 7E, 8D, 8E of Yee; the Examiner notes that the claim does not require any difference between the strength reinforcement layer and elastic reinforcement layer, or specific attributes, such as hardness, elasticity, thickness, or chemical composition, and although some discussion of “strength reinforcement” and “elastic reinforcement” is present in Applicant’s originally-filed specification [see page 19], it does not clearly set forth a special definition of such terms [see MPEP § 2111.01, Section IV]).

Regarding Claim 19, Yee discloses:  wherein when the functional coating layer provided on the front surface of the cover window is provided in multiple layers, the functional coating layer is formed of a material getting harder upward (it is presumed that the protective layer PL is provided as a single layer [not a multilayer] based on the disclosures of Yee, and thus this conditional claim limitation [stating what is required when multiple layers are provided] does not need to be met by Yee; see paragraph [0075] and FIGS. 3, 6, 7D, 7E, 8D, 8E of Yee and see also MPEP § 2111.04, Section II).

Regarding Claim 20, Yee discloses:  wherein a functional coating layer provided on an uppermost layer is given an anti-finger (AF) or an anti-reflective (AR) function (protective layer PL is an uppermost layer of a mobile [i.e., handheld] display device and thus protects the underlying layers from scratches caused by fingernails of a user; paragraphs [0003], [0004], [0075] and FIGS. 3, 6, 7D, 7E, 8D, 8E of Yee).

Regarding Claim 21, Yee discloses:  wherein a bonding film is further provided on a surface or opposite surfaces of the cover window (any of adhesive layers PSA1, PSA2, PSA3 are provided at opposite surfaces of the device of Yee; paragraphs [0060], [0065], [0068], [0070], [0073] and FIGS. 3, 6, 7D, 7E, 8D, 8E of Yee).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yee, or alternatively, as being unpatentable over Yee in view of Park, US 2019/0339741, previously-cited.
Regarding Claim 8, Yee does not appear to explicitly disclose:  wherein the cover window satisfies a minimum curvature radius of 0.5 to 2.5 mm during folding.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Yee recognizes the effects of radius of curvature on the display device characteristics, specifically relating to maintaining durability while preventing damages, and a deterioration of quality when a wrinkle or a fine concavo-convex portion in the display area is recognized by the user (see, e.g., paragraphs [0003], [0004] of Yee).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed curvature radius for the device of Yee in accordance with mere optimization and discovery of workable ranges, in light of the known effects of the radius of curvature, as disclosed in paragraphs [0003], [0004] of Yee.
Furthermore, Park is related to Yee with respect to flexible display device, and Park teaches:  wherein the cover window satisfies a minimum curvature radius of 0.5 to 2.5 mm during folding (by utilization of thin glass in display device, a folding radius of curvature can be reduced to 5 mm or less, and even to 4 mm or less; paragraph [0199] of Park).
Therefore, it would have been obvious (or further obvious) to one of ordinary skill in the art before the effective filing date of the claimed invention to select the curvature radius of Park for the device of Yee, because such small radius of curvature enables miniaturization of the display device and compactness in a folded state, as evidenced by the teachings of Park.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Jeon, US 2019/0197924, previously-cited.
Regarding Claim 9, Yee does not appear to explicitly disclose:  wherein a width (W1) of the folding part is 3.0 to 8.0 mm.
Jeon is related to Yee with respect to flexible display device.
Jeon teaches:  wherein a width (W1) of the folding part is 3.0 to 8.0 mm (bending portion BR is changed in structure such that the width thereof is 4 mm or more; paragraph [0081] and FIG. 7A of Jeon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the folding part width of Jeon for the device of Yee because such width provides a gentle value of curvature, which more effectively and noticeably prevents luminance deterioration attributable to the noticeably curved structure of the bending portion BR, as taught in paragraph [0081] of Jeon.

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, or alternatively, under 35 U.S.C. 103 as being unpatentable over Yee in view of Brown et al., US 2015/0086048, previously-cited.
Regarding Claim 22, it is believed that the adhesive layers PSA1, PSA2, PSA3 of Yee would necessarily provide an anti-splintering function by virtue of their adhesion (directly or indirectly) to glass layers (such as window layer CPI and substrate 300) which would prevent shards of glass from coming loose in the event of glass breakage (see, e.g., paragraphs [0074], [0078] and FIGS. 3, 5, 6, 7E, 8E of Yee) and thus primary reference Kim discloses the claimed:  wherein the bonding film is an anti-splinter film (ASF).
Nonetheless, Yee does not appear to explicitly state:  wherein the bonding film is an anti-splinter film (ASF).
Brown is related to Yee with respect to glass-based articles utilizing optically clear adhesives.
Brown teaches:  wherein the bonding film is an anti-splinter film (ASF) (an optically clear adhesive [OCA] film may be utilized for anti-splinter purposes; paragraphs [0043], [0045], [0054] of Brown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the anti-splinter function of Brown for the optically clear adhesive of Yee, because such function would prevent shards of glass from coming loose in the event of glass breakage, thereby preventing injury, and in fact such anti-splinter function was known for optically clear adhesives, as evidenced by paragraph [0054] of Brown.

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claim(s), and also re-written to overcome the 35 USC 112(b) rejection explained above.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 14, although the prior art discloses various flexible cover windows, including:


    PNG
    media_image1.png
    197
    567
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    72
    568
    media_image2.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:

wherein the transparent resin material filled in [the folding part of] a back surface of the cover window is softer than the transparent resin material filled in the folding part of a front surface thereof

With respect to Claim 15, this claim depends from Claim 14, and is therefore allowable for at least the reasons stated above, assuming satisfactory resolution of the 35 USC 112(b) issue explained above. 

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872